Citation Nr: 0702566	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  00-09 287A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes L3-S1 and right sacroiliac joint.  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel



INTRODUCTION

The veteran had active military service from August 6, 1979, 
to January 31, 1999.  He had an additional 7 years, 2 months, 
and 14 days active service prior to August 6, 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Currently, jurisdiction over the 
veteran's claims file resides with the RO in Indianapolis, 
Indiana.  

As the appeal with respect to the veteran's claims for higher 
ratings for his service-connected spine disabilities emanate 
from the veteran's disagreement with the initial ratings 
assigned following the grants of service connection, the 
Board has characterized the claims as those for initial 
ratings, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  


REMAND

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 
7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joint's or spine's range 
of motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.  

The Board notes that during the course of the veteran's 
appeal, the rating criteria for disabilities of the spine 
were amended.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006) (General Rating Formula for Diseases and Injuries 
of the Spine).  

In this case, the veteran was last examined for VA purposes 
in March 2005.  A report of March 2005 VA examination 
reflects the veteran's complaints of both neck and low back 
pain on a daily basis, with the pain exacerbated with 
increased activity.  The veteran reported that he experienced 
acute flare-ups (i.e., severe pain symptoms) of neck pain 2-3 
times a week.  Such flare-ups lasted for about 3-4 hours.  
The veteran also reported acute flare-ups of low back pain 
twice a week which also lasted for about 3-4 hours.  Any 
acute flare-up of pain in either the neck or low back was 
noted to limit the veteran's performance and productivity and 
restrict his activities of daily living.  The Board notes 
that the report of March 2005 VA examination does not reflect 
that the examiner conducted repetitive motion testing of the 
veteran's cervical or lumbosacral spine.  Additionally, while 
the examiner did note the veteran's apparent reports of pain 
with motion of his cervical spine and lumbosacral spine, he 
failed to identify the point at which painful motion began 
and/or ended.  

Additionally, the Board notes that X-ray findings associated 
with the VA examination in March 2005 revealed spondylosis, 
or narrowing, of the vertebral discs (degenerative disc 
disease), in the cervical spine and lumbosacral spine.  The 
March 2005 report of VA examination reflects the examiner's 
report that, "[The veteran] reports having left proximal AML 
radicualr [sic] [symptoms] however denies having any 
radiculopathy of the upper [extremities]."  A straight leg 
raising test was noted to be positive when the veteran was 
lying down.  

Note (1) of the General Rating Formula for Diseases and 
Injuries of the Spine reflects that adjudicators shall 
evaluate any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  In this 
case, radicular symptoms associated with the veteran's 
cervical spine disability have not been identified on 
examination.  However, the Board is not exactly sure, based 
on the examiner's report and clinical findings noted on 
examination, whether the veteran is experiencing radicular 
symptoms in his lower extremities associated with his 
lumbosacral spine disability.  If that is the case, a 
separate rating for any radicular symptoms may be warranted.  

Therefore, given the above findings, the Board believes a 
more contemporaneous VA examination is needed to address the 
DeLuca requirements, as well as provide more specific 
findings regarding any neurological deficit associated with 
the veteran's lumbosacral spine disability.  Under these 
circumstances, the RO should arrange for the veteran to 
undergo both neurologic and orthopedic examinations at an 
appropriate VA medical facility.  The Board emphasizes to the 
veteran that failure to report to the scheduled examination, 
without good cause, may result in a denial of his claims.  
See 38 C.F.R. § 3.655(b) (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for neurologic and orthopedic evaluations 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to and reviewed by the 
physician(s) designated to examine the 
veteran.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees) 
should be accomplished, and all clinical 
findings should be reported in detail.

Neurologic examination-The examiner 
should identify current neurological 
symptoms associated with either the 
veteran's cervical spine or lumbosacral 
spine disabilities.  The examiner should 
specifically indicate the existence and 
frequency or severity (as appropriate) of 
each of the following: sciatic 
neuropathy, radiculopathy, characteristic 
pain, and/or muscle spasm.  If 
neurological impairment is identified, 
the level of impairment and the 
particular peripheral nerve(s) affected, 
or seemingly affected, should be 
reported.  The level of nerve impairment 
should be equated with "mild," 
"moderate," "moderately severe," or 
"severe" nerve disability.  
Additionally, the examiner should comment 
on whether the veteran has experienced 
any incapacitating episodes of low back 
pain requiring bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Orthopedic examination-The examiner 
should report range of motion of the 
cervical spine and lumbosacral spine in 
all directions (in degrees).  Clinical 
findings should also include whether, 
during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
cervical or lumbosacral spine; and 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  The examiner should express such 
functional losses in terms of additional 
degrees of limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Note:  To properly evaluate any 
functional loss due to pain, C&P 
examiners, as per C&P Service policy, 
should at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the joint's or 
spine's range of motion, if feasible.  
See VA Fast Letter 06-25 (November 29, 
2006).  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

